UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 02-4025
LUIS GUZMANVILLA, a/k/a Benito,
              Defendant-Appellant.
                                       
            Appeal from the United States District Court
       for the Middle District of North Carolina, at Durham.
                William L. Osteen, District Judge.
                            (CR-00-174)

                      Submitted: June 20, 2002

                       Decided: July 22, 2002

      Before WIDENER and WILKINS, Circuit Judges, and
              HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Jeffrey B. Welty, POYNER & SPRUILL, L.L.P., Raleigh, North Car-
olina, for Appellant. Anna Mills Wagoner, United States Attorney,
Michael F. Joseph, Assistant United States Attorney, Greensboro,
North Carolina, for Appellee.
2                   UNITED STATES v. GUZMANVILLA
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Luis Guzmanvilla pleaded guilty to one count of conspiracy to dis-
tribute in excess of five kilograms of cocaine, in violation of 21
U.S.C. § 846 (1994). He received the mandatory minimum sentence
of 120 months in prison. See 21 U.S.C.A. § 841(b)(1)(A)(ii) (West
1999). Guzmanvilla’s attorney has filed a brief in accordance with
Anders v. California, 386 U.S. 738 (1967), raising two claims but
stating that, in his opinion, there are no meritorious grounds for
appeal. Guzmanvilla has filed a pro se supplemental brief. We affirm.

   Guzmanvilla’s plea agreement stated that Guzmanvilla understood
"that he shall be sentenced to a term of imprisonment of no less than
ten years." Additionally, the plea agreement stated that the Govern-
ment would recommend a two-level adjustment to Guzmanvilla’s
offense level for acceptance of responsibility, see U.S. Sentencing
Guidelines Manual § 3E1.1(a) (2001), and would recommend an
additional one-level adjustment if Guzmanvilla’s offense level was 16
or greater, see USSG § 3E1.1(b)(2).

   At his Fed. R. Crim. P 11 proceeding, Guzmanvilla informed the
court that he understood the terms of his plea agreement and that he
was satisfied with the services of his attorney. The court informed
Guzmanvilla that he was subject to a statutory minimum ten-year sen-
tence, and Guzmanvilla stated that he understood this.

  The probation officer found that Guzmanvilla’s base offense level
was 32, see USSG § 2D1.1(c)(4). Three points were subtracted for
acceptance of responsibility, for a total offense level of 29.* Guzman-

  *Had Guzmanvilla gone to trial, he would not have received the three-
point adjustment, and his guideline range for offense level 32, criminal
history category I, would have been 121-51 months. By pleading guilty,
Guzmanvilla avoided a more severe sentence.
                    UNITED STATES v. GUZMANVILLA                      3
villa’s criminal history category was I, and his resulting guideline
range was 87-108 months. Because the statutory minimum sentence
was greater than the maximum guideline sentence, the statutorily
required minimum sentence became Guzmanvilla’s guideline sen-
tence. See USSG § 5G1.1(b). Over Guzmanvilla’s objections, the dis-
trict court adopted the presentence report and sentenced him to 120
months in prison.

   Neither of the arguments raised by counsel has merit. First, Guz-
manvilla should not have been sentenced within his guideline range
of 87-108 months because the guidelines require that the statutory
minimum be imposed when the maximum sentence under the guide-
line range is less than that minimum. See id.; United States v. Pillow,
191 F.3d 403, 404 (4th Cir. 1999). Second, despite Guzmanvilla’s
self-serving and conclusory claim that he cooperated with the Gov-
ernment prior to sentencing, the Government and his attorney state
that he did not provide information to the Government about the
offense of conviction or any other offense. He thus was not entitled
to the benefit of the "safety valve" provision set forth at 18 U.S.C.
§ 3553(f)(1)-(5) (1994).

   While we grant the motion to supplement the pro se brief, that
brief, as supplemented, raises no meritorious issues. First, because
ineffective assistance of counsel does not conclusively appear on the
face of the record, we will not address that claim on direct appeal. See
United States v. King, 119 F.3d 290, 295 (4th Cir. 1997). There is no
evidence of prosecutorial misconduct or breach of the plea agreement
in this case. Based on the plea agreement and Guzmanvilla’s state-
ments at the Rule 11 proceeding, his ten-year sentence is exactly the
sentence that he bargained for and acknowledged that he expected to
receive. Guzmanvilla was properly placed in criminal history cate-
gory I. We note that he would have been in this category even if he
had no criminal history points. Finally, there is no evidence that
would support Guzmanvilla’s claim, raised for the first time on
appeal, that he was entitled to a reduction in his offense level for his
mitigating role in the conspiracy.

   As required by Anders, we have reviewed the entire record in this
case and find no error. We affirm the conviction and sentence. We
dispense with oral argument because the facts and legal contentions
4                   UNITED STATES v. GUZMANVILLA
are adequately set forth in the materials before the court and argument
would not aid the decisional process.

   The motion to withdraw as attorney is denied at this time, as is
Guzmanvilla’s motion to relieve attorney. This court requires counsel
to inform his client, in writing, of his right to petition the Supreme
Court of the United States for further review. If requested by his cli-
ent to do so, counsel should prepare a timely petition for a writ of cer-
tiorari, unless counsel believes that such a petition would be frivolous.
Counsel’s motion must state that counsel served a copy of the motion
on his client.

                                                            AFFIRMED